Per Curiam. A Show Cause Order was issued by this court ordering appellant’s counsel, Roger T. Jeremiah, to appear and show cause why he should not be held in contempt of this court for failing to comply with this court’s order to file appellant’s brief by a specified time. The record in this matter was filed on June 19, 1987, and appellant’s brief was originally due on July 29. On July 27, appellant’s counsel filed a motion to extend the brief time due to his considerable case load. That motion was granted, and appellant was given until August 31 to file his brief. Between August 1987 and January 1,1988, counsel filed a total of eight motions to extend brief time. Each was granted. Between January and April 1988, counsel filed eight additional motions to extend. This court entered an order on April 27, 1988, granting a final extension until May 9, 1988. Counsel admits receiving a copy of the court’s order of April 27, 1988, granting a final extension until May 9,1988, yet counsel failed to file his brief within the required time. On May 9, 1988, counsel responded by filing another motion to extend. The brief was tendered to the clerk of the court on May 26, 1988.  Counsel Roger T. Jeremiah appeared before this court Tuesday, May 31, 1988, and admitted the facts stated in the Show Cause Order issued by this court were true and correct. He further stated that he neglectfully failed to file his brief within the time specified by the court and extended to the court his apology. The appellant’s counsel, Roger T. Jeremiah, is held in contempt of this court and fined $250.00.